At the outset, on behalf of Mali, allow me to extend warm congratulations to the President on his election to guide the General Assembly at its seventy-second session. I also commend the outstanding work of his predecessor, Ambassador Peter Thomson. I wish to pay tribute to the Secretary-General of the Organization, my dear friend António Guterres, for his leadership, vision and commitment to the common values, purposes and principles of the United Nations.
Mali welcomes the choice of the theme of the present session — “Focusing on people: Striving for peace and a decent life for all on a sustainable
planet” — which is both timely and relevant in a world that is confronted with the various challenges to peace, security and the considerable efforts needed to improve the living conditions of our populations. The highest priority of our joint efforts at present is not the effective preservation of our planet, which is of course in our best interests, but, more urgently, the interest of our future generations.
Given those numerous challenges, from which no one — not even my country, Mali — has been spared, since assuming my post as head of State, I have consistently devoted myself to working to quickly bringing peace and security for my people to an acceptable level, in creating genuine conditions for a decent life for the benefit of the Malian people and in improving our living environment. Since my election in 2013, I have firmly dedicated myself to the search for a negotiated political solution to the internal dimension of the Malian crisis.
After eight long months of intense and steadfast negotiations in Algiers — and, once again, I would like to say how much we appreciate the efforts of our Algerian brothers, especially those of President Abdelaziz Bouteflika, and we thank them for the welcome and the hospitality we received in that wonderful white city — the Agreement on Peace and Reconciliation in Mali was concluded. Today Mali is pleased with the conditions that were thus created for its future. The principal merit of the Agreement would have certainly been to immediately restore confidence among the Malian parties — no more belligerence.
With the implementation of the Agreement, the general situation of the country has significantly improved.
I shall spare the Assembly the long list of the measures and concrete actions taken by the Government of Mali to implement the Agreement in strict accordance with the letter and the spirit of the commitments we have made. As an example, I would simply point out that, as of today, what we call in Mali the interim authorities and transitional colleges — two key elements of the Agreement on Peace and Reconciliation — are operational in the five regions of northern Mali.
In the same vein, I am particularly pleased with the current efforts aimed at the definitive return of the Malian administration to Kidal. That fortunate prospect was made possible by the efforts of the Malians themselves, aided by international mediation and the support of the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA). At the same time, the Government, under my authority, is working to stabilize the security situation in the central regions of the country, which today are a source of great concern for us and the whole country. That particular situation has become acute and urgent after the Algiers talks, which is to say that there is a new front to be secured and pacified. Important measures have therefore been taken and are currently under way, with very encouraging results.
Those results undoubtedly speak of the common will of Malian men and women to achieve peace, reconciliation and the re-establishment of genuine conditions for a good life together. We also owe those results to the multifaceted support of the men and women of the United Nations system in Mali. They have paid a high price to help us, otherwise maintaining peace would have been bloody. That is why I would like to commend the excellent work of the civilian and military staff of MINUSMA, who work under conditions that I know are difficult and often dangerous. From this rostrum, I would like to pay tribute to the memory of all of the victims, both civilian and military, Malian and foreign, who have fallen in the field of honour in Mali.
There have been numerous obstacles to the implementation of the Agreement, which have resulted in long delays, procrastination and postponements — all of which have generated immense impatience in national opinion and among international community.
I would like to take this opportunity to express our deep appreciation to the Security Council for the adoption of resolution 2364 (2017), which renewed the mandate of MINUSMA. In addition, I am particularly pleased by the adoption, on 5 September, of resolution 2374 (2017), which establishes the legal framework for a sanctions regime against perpetrators of acts impeding the implementation of the Agreement on Peace and Reconciliation in Mali. Those two resolutions are aimed at the effective resolution of the types of difficulties underlying the implementation of the Agreement. They also reflect the steadfast determination of my Government to tirelessly continue in its political and institutional efforts for firmness and diligence in the processes related to the effectiveness of the Agreement.
The deterioration of the security situation in Mali has had a negative impact on the implementation of the Agreement on Peace and Reconciliation. Insecurity in Mali and the Sahel is a source of great concern for my country and for our neighbours. The situation poses, in all respects, a real threat to international peace and security. It is marked by terrorism, violent extremism and other forms of organized transnational crime, including trafficking in drugs, weapons and people.
The Sahel is swarming with organized-crime groups. They have access to substantial material, financial and logistical resources and pose serious challenges to the individual functioning institutions and organizations of all our States. They sow death through their criminal and asymmetrical attacks. Working to conquer areas only partially under our sovereignty, they find themselves free to maintain and spread their criminal activities, thereby seriously threatening the foundations, and even the very existence, of our States.
No single country by itself would be able to confront those cross-border threats. That was the entire rationale behind the establishment of the Group of Five for the Sahel (G-5 Sahel) by Burkina Faso, Mali, Mauritania, the Niger and Chad so as to confront together shared challenges related to the security and the development of our countries. From its founding, in February 2014, to the present, our organization — which I have the privilege of chairing in 2017 and 2018 — has made tremendous progress. In particular, it has put in place the force conjointe du G-5 Sahel to combat terrorism, transnational organized crime and the trafficking of migrants.
Although the adoption of Security Council resolution 2359 (2017) was certainly an important step, we would have preferred it to have been adopted under
Chapter VII of the Charter of the United Nations, which would have ensured its predictable and sustainable funding, including through the United Nations, in accordance with the decision by the African Union Peace and Security Council of 13 April.
The force represents the collective resolve of our States to work together to secure and develop the region that we share, with the support of our partners — whom I commend here for their constant support at our side. Today we are working tirelessly towards the effective operationalization and functioning of the force, with the very much appreciated support of friendly countries and partner organizations.
The first operations of the force will, we hope, begin in October. I can assure the Assembly that those operations will be carried out in strict compliance with human rights and international humanitarian law. A civilian mechanism will be deployed within the force so as to monitor that issue, which is so important to us, because the success of the force depends on the full and continued support of our people.
I would nevertheless like to draw the Assembly’s attention to some of the challenges that characterize the operationalization and maintenance of the force. Among them, mobilizing comprehensive funding for the force figures prominently. I would therefore like to take this opportunity to invite all friendly countries and international partner organizations to the international contribution planning conference for the force to be held in Brussels in December. I would like to give my assurance that resources allocated to the force will be managed with total transparency. Moreover, we remain open to any support from our partners that can help ensure better management of the resources of the force conjointe.
I would also like to add, for the benefit of the friendly countries and international organizations that are ready to help us, that the Joint Force is in the public interest of all. Although we are going through a transitional phase today, the battle that we are waging in the Sahel is akin to a dam. If that dam were to give, that would be a misfortune for the civilized world, which shares our values. Therefore, in areas that involve equipping battalions and reinforcing logistics resources, as well as communications, emergency medical evacuation and combating the use of improvised explosive devices, we need the world’s help.
Alongside security issues, the G-5 Sahel places high priority on issues involving development, the resilience of populations, governance and decent jobs for the youth of our countries, among others. I would like to call on members of the General Assembly and the international community to provide sustained support to the G-5 Sahel Priority Investment Programme.
Implementing the Sustainable Development Goals remains a priority for Mali. In that context, in 2016, the Government adopted its strategic framework for economic recovery and sustainable development for the period from 2016 to 2018. Its overall goal is to promote inclusive and sustainable development, with the aim of reducing poverty and inequalities in a united and peaceful Mali, while building on the potential and capacity for resilience, with a view to reaching the Sustainable Development Goals by 2030.
The macroeconomic framework of our country has improved, and numerous indicators show encouraging developments, including robust economic growth with an annual average of approximately 6 per cent, and a substantial improvement in the business environment. This was noted by the Arab Maghreb Union. In that context, Mali will hold the Invest in Mali Forum on 7 and 8 December in Bamako, and we invite friendly countries and international organizations to come and bet on Mali.
As a Sahelian country with an agro-sylvo-pastoral system, Mali remains deeply concerned about climate change, which is one of the major challenges involving the survival and development of humankind. That is why I would like to reiterate Mali’s commitment to the effective implementation of the Paris Agreement on Climate Change, to which it is party. In that regard, the international community must remain committed to its implementation so as to preserve the ecosystem for present and future generations.
The world continues to face numerous public health challenges, such as HIV/AIDS, malaria, tuberculosis and Ebola. While commending the progress made in the fight against those pandemics, we must strengthen international efforts so as to achieve the shared goal of eradicating those diseases. We must redouble our vigilance and efforts so as to implement, in particular, the Political Declaration on HIV and AIDS: On the Fast Track to Accelerating the Fight against HIV and to End the AIDS Epidemic by 2030, which we, the world’s leaders, adopted in New York in June 2016.
Concerning migration issues, Mali fully supports the ongoing process in the Organization aimed at the adoption in 2018 of a global compact for safe, orderly and regular migration. Together we must seek suitable solutions to the human tragedy taking place in the Mediterranean and the desert, which leaves no human conscience indifferent and leads to thousands of deaths, including those of women and children. That maritime cemetery represents a scandal for the twenty-first century, and it must stop.
Mali is at one and the same time a country of origin, transit and destination for migrants. We therefore have established a national migration policy with a view to better overseeing the phenomenon. Mali has also established national mechanisms for better managing migration issues.
I take this opportunity to commend the substantial contribution of the Malian diaspora to the economic, scientific, cultural and social development of Mali. The diaspora constitutes both our pride and our wealth.
The Government and the people of Mali continue to pay close attention to the situation in Africa and the rest of the world. We are therefore concerned about the situation in Libya, which continues to have a negative impact on the Sahel region. We call on all Libyan stakeholders to encourage the search for peaceful solutions with a view to achieving a lasting settlement of the crisis.
Mali pays equal attention to the ongoing situation in the Middle East, in particular as concerns the impasse in negotiations surrounding the Israeli-Palestinian conflict. Mali reaffirms its support for the brotherly Palestinian people in their legitimate struggle to regain their inalienable rights and calls for the resumption of negotiations aimed at a two-State solution, with Israel and Palestine living side by side in peace and security in a calm Middle East.
Similarly, we are concerned about the unprecedented increase in terrorism, violent extremism and religious intolerance in the world. To contain those global threats, which spare no country, we need to strengthen international and regional cooperation, foster a fruitful, ongoing dialogue and combat the vulnerabilities that expose our communities to extremist ideology. Mali welcomes the successes around the world in the fight against terrorist organizations and urgently calls for more cooperation and coordination in the fight against terrorism in the Sahel.
The realities and demands of today’s world require that we adapt global governance to current challenges. The revitalization of the General Assembly and the long-awaited reform of the Security Council are becoming increasingly necessary if we are to have a United Nations capable of responding effectively to the legitimate expectations of all nations. That has been said here today.
Mali reaffirms its commitment to the African Common Position on the reform of the Security Council. Moreover, we express our concern about the current tendency to reduce the budget of peacekeeping operations at the very time when such operations have become crucial and substantial in terms of volume.
I wish to reiterate the Government of Mali’s call for the necessary adaptation of peacekeeping operations to the dizzying developments surrounding them: global threats. We believe that the call we just launched for support for our common regional organization, the G-5 Sahel, must be promoted so that we may receive energetic support for the G-5 Sahel and establish the effective business and financing that we lack. Unfortunately, very often such promises remain mere pronouncements, at the very time such operations are indispensable and urgent for the well-being of the populations under permanent threat from diverse groups infesting the region.
Let me also say that today that our region is concerned about the trend in United Nations budgetary cutbacks. Each of us has been somewhat reassured today by strong statements made.
We have a collective responsibility to bring about peace and to ensure security worldwide. We have the collective responsibility to leave no one behind and to create the conditions for inclusive development for our populations. We have the collective responsibility to save and to preserve our environment and our common planet. Through my voice, Mali fully commits to play its role in this collective endeavour to build a better world for all.